Citation Nr: 0401439	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  His service records show that he served stateside and 
in Western Europe during this period.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for PTSD.

The file indicates that the veteran is also claiming 
entitlement to service connection for hepatitis.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.


REMAND

The veteran has reported in his oral hearing and written 
testimony of being exposed to various noncombat-related 
stressors during active service.  His current psychiatric 
diagnosis of PTSD has been medically linked to some of these 
alleged stressors.   Therefore, we find that further 
development of this claim is necessary in order to verify 
that these stressor events had actually occurred.  
Specifically, the veteran reported that he served in the HHC 
7th Signal Brigade in January 1972 when an unidentified 
soldier entered the veteran's room, overdosed himself with 
heroin and died.  (We note that the veteran's service 
personnel records show that he was attached to the HHC 7th 
Signal Brigade from January 1972 to April 1973.)  He also 
reported that he later served in the aircraft maintenance 
unit of the Air Troop 2nd Armored Cavalry in Europe when an 
American helicopter from his unit strayed over the 
Czechoslovakian border, was shot down and crashed, killing 
all its crew members.  He reported that he was part of the 
group which was dispatched to recover the wreckage and the 
bodies and he recalled being horrified at viewing the crash 
site and the remains of the crew.  While stationed with the 
Air Troop 2nd Armored Cavalry he witnessed his fellow 
serviceman, "James Gaust" or "James Gast" accidentally 
sustain a very deep and severe slashing wound on his wrist 
while he was playing with knives with fellow servicemen "Ted 
Brookshire" and "Fred Zeamora."  The veteran remembered 
feeling horrified at the sight of the profusely bleeding 
wound.  He reported that "James Gast" or "James Gaust" 
received treatment for his injury at a military and/or 
civilian hospital in Nuremburg, Germany, but the trauma was 
so severe that he lost use of his hand and was eventually 
discharged from service because of it.  He also reported that 
in 1974 he was assaulted and robbed by four men while he was 
returning to his base.  He stated that he reported the 
incident to the Military Policeman at the base gate.  He also 
reported general incidents of being the target of systematic 
abuse and bullying by several fellow servicemen and by his 
sergeant and his commanding officer.  (We note that the 
veteran's service personnel records show that he was attached 
to Air Troop 2nd Armored Cavalry from April 1973 to June 
1974.)  

A remand is warranted so that copies of the records of the 
daily events at the HHC 7th Signal Brigade for the month of 
January 1972 may be obtained from the U.S. Armed Services 
Center for Research of Unit Records (USCRUR) in order to 
verify the veteran's alleged stressor of being present when a 
soldier from that unit died in his barracks of a heroin 
overdose.  Additionally, the records of the Air Troop 2nd 
Armored Cavalry for the period from April 1973 to June 1974 
should be obtained in order to verify the veteran's other 
reported stressors, including witnessing "James Gaust" or 
"James Gast" accidentally sustain a severe wrist wound 
while with his fellow servicemen "Ted Brookshire" and 
"Fred Zeamora," the crash of a helicopter from the unit 
after being shot down by Czechoslovakian forces and of being 
robbed and assaulted outside of this unit's base.  The 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, should be contacted to provide copies of any 
morning reports of the aforementioned units for the same time 
periods.  If possible, the RO should attempt to contact and 
obtain witness statements from "James Gaust" or "James 
Gast," "Ted Brookshire" and "Fred Zeamora."

In view of the foregoing discussion, the case is REMANDED for 
the following actions:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, and request copies of the daily 
reports of the headquarters command of 
HHC 7th Signal Brigade for the month of 
January 1972 and also copies of the unit 
history of the Air Troop 2nd Armored 
Cavalry for the period from April 1973 
to June 1974.  If these records cannot 
be provided, 
the U.S. Armed Services Center for 
Research of Unit Records should be asked 
to provide an explanation as to their 
unavailability.  

2.  USCRUR should be asked to make the 
following determinations:

(a.)  Did the HHC 7th Signal 
Brigade lose a soldier due to 
a medical emergency such as 
drug overdose in January 
1972?

(b.)  Did a helicopter 
attached to the Air Troop 2nd 
Armored Cavalry crash near 
the vicinity of the 
Czechoslovakian border with 
Germany between the period 
from April 1973 to June 1974?

(c.)  Did a soldier named 
"James Gast" or "James 
Gaust" attached to the Air 
Troop 2nd Armored Cavalry 
sustain a wound nessitating 
treatment at a military 
and/or civilian hospital in 
Nuremburg, Germany between 
the period from April 1973 to 
June 1974?

(d.)  Was there a criminal 
incident report involving 
assault and robbery filed 
with the military police 
unit(s) guarding the gates of 
the base where the Air Troop 
2nd Armored Cavalry was 
stationed between the period 
from April 1973 to June 1974 
and was the crime victim who 
reported it the veteran?  

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request copies of the morning reports 
for the HHC 7th Signal Brigade for the 
month of January 1972, and the Air Troop 
2nd Armored Cavalry for the period from 
April 1973 to June 1974.  If these 
records cannot be provided, the NPRC 
should be asked to provide an 
explanation as to their unavailability.

4.  The veteran should be scheduled for 
a VA psychiatric examination.  The 
veteran's service medical and personnel 
records and his current medical records 
should be reviewed in detail by 
examining psychiatrist.  Based on review 
of the veteran's pertinent history, 
along with the examination findings, the 
psychiatrist should respond to each of 
the following items:

A.  State a medical opinion as to 
whether the veteran currently has PTSD.

B.  If it is determined that the 
veteran has PTSD, the examiner must 
identify the specific stressor or 
stressors on which the diagnosis is 
based. 

C.  If it is determined that the 
veteran has a psychiatric disorder other 
than PTSD, the examiner should state a 
medical opinion as to whether it is at 
least as likely as not that such 
psychiatric disorder had its onset 
during his period of active duty or 
within one year afterward.

D.   If it is determined that the 
veteran has a psychiatric disorder other 
than PTSD, the examiner must state a 
medical opinion as to whether it is at 
least as likely as not that the 
psychiatric disorder is the result of a 
disease, injury, or other incident that 
occurred while the veteran was in 
service.

5.  Thereafter, the RO should ensure 
that the veteran and his representative 
have been given proper notice of VA's 
duty to assist in the development of his 
claim.  Then his claim of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD, 
should be considered based on all 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


